 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on January 12, 2016,
by and among CENTRAL FEDERAL BANCSHARES, INC., a Missouri corporation
(“Bancshares”), Central Federal Savings and Loan Association of Rolla (the
“Association,” and collectively with Bancshares, the “Company”), and William A.
Stoltz (the “Executive”).

 

WHEREAS, the Executive serves in positions of substantial responsibility with
the Company; and

 

WHEREAS, the Company and the Executive wish to set forth the terms of the
Executive’s employment with the Company and enter into this Agreement;

 

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

 

1.Employment.

 

(a)          Employment. The Company hereby employs the Executive to serve as
president and chief executive officer (“CEO”) of Bancshares and the Association
according to the terms and conditions of this Agreement and for the period
stated in Section 1(c) of this Agreement. The Executive hereby accepts
employment according to the terms and conditions of this Agreement and for the
period stated in Section 1(c) of this Agreement.

 

(b)          Duties. As president and CEO, the Executive shall report directly
to the boards of directors of Bancshares and the Association. The Executive
shall serve the Company faithfully, diligently, competently, and to the best of
the Executive’s ability. It is contemplated by this Agreement that the
Executive’s duties shall be comparable to those presently undertaken by the
Executive. The duties of employment shall include such additional executive
duties on behalf of the Company and its operations of a character in keeping
with the Executive’s position as may, from time to time, be assigned to the
Executive by the boards of directors of the Company. The Executive shall
exclusively devote full working time, energy, and attention to the business of
the Company throughout the term of this Agreement. Without the prior written
consent of the boards of directors of the Company during the term of this
Agreement, the Executive shall not render services to or for any person, firm,
corporation, or other entity or organization in exchange for compensation,
regardless of the form in which the compensation is paid and regardless of
whether it is paid directly or indirectly to the Executive. Nothing in this
Section 1(b) shall prevent the Executive from managing personal investments and
affairs, provided that doing so does not interfere with the proper performance
of the Executive’s duties and responsibilities under this Agreement.

 

(c)          Term.

 

(i)          The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 1(c).

 

(ii)         Commencing as of the first anniversary of the Effective Date, and
continuing on each anniversary of the Effective Date thereafter, the
disinterested members of the boards of directors may extend the Agreement term
for an additional year, so that the remaining term of the Agreement again
becomes 36 months from the applicable anniversary date, unless the Executive
elects not to extend the term of this Agreement by giving proper written notice.
The boards of directors will review the Agreement and Executive’s performance
annually for purposes of determining whether to extend the Agreement term and

 

 

 

 

will include the rationale and results of its review in the minutes of the
meetings. The boards of directors will notify the Executive as soon as possible
after each annual review whether it has determined to extend the Agreement.

 

(iii)        Nothing in this Agreement shall mandate or prohibit a continuation
of the Executive’s employment following the expiration of the term of this
Agreement, upon such terms and conditions as the Company and the Executive may
mutually agree.

 

2.Compensation and Benefits.

 

(a)          Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Company shall pay or cause to be paid to
the Executive a salary at the annual rate of $155,541, payable according to the
regular payroll practices of the Company. The Executive’s salary shall be
subject to annual review. The Executive’s salary, as the same may be modified
from time to time, is referred to in this Agreement as the “Base Salary.” All
compensation under this Agreement shall be subject to customary income tax
withholding and such other employment taxes as are imposed by law.

 

(b)          Benefit Plans and Perquisites. For as long as the Executive is
employed by the Company, the Executive shall be eligible: (i) to participate in
any and all officer or employee compensation, incentive compensation and benefit
plans in effect from time to time, including without limitation plans providing
retirement, medical, dental, disability, and group life benefits and including
incentive or bonus plans existing on the date of this Agreement or adopted after
the date of this Agreement, provided that the Executive satisfies the
eligibility requirements for any the plans or benefits, and (ii) to receive any
and all other fringe and other benefits provided from time to time, including
the following:

 

(i)          Reimbursement of business expenses. The Executive shall be entitled
to reimbursement for all reasonable business expenses incurred while performing
his obligations under this Agreement, including but not limited to all
reasonable business travel and entertainment expenses incurred while acting at
the request of or in the service of the Company, and reasonable expenses for
attendance at annual and other periodic meetings of trade associations. Expenses
will be reimbursed if they are submitted in accordance with the Company’s
policies and procedures.

 

(ii)         Facilities. The Company will furnish the Executive with the working
facilities and staff customary for executive officers with the comparable titles
and duties of the Executive as set forth in Sections 1(a) and 1(b) of this
Agreement and as are necessary for the Executive to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company, or at such other site or sites customary for such
offices and as agreed to by the parties.

 

(c)          Vacation; Leave. The Executive shall be entitled to sick leave and
23 weeks’ paid annual vacation in accordance with policies established from time
to time by the Company. In addition to paid vacations and other leave, the
boards of directors may grant the Executive a leave or leaves of absence, with
or without pay, at such time or times and upon such terms and conditions as the
boards of directors may determine. Vacation time must be taken during the
calendar year in which it is accrued and may be carried over into succeeding
calendar years or paid out to the Executive in accordance with the policies of
the Company. The Executive shall take his vacation at a reasonable time or times
taking into consideration the needs of the Company.

 

(d)          Insurance. The Company shall maintain or cause to be maintained
liability insurance covering the Executive throughout the term of this
Agreement.

 

 2 

 

 

3.Employment Termination.

 

(a)          Termination Because of Death or Disability.

 

(i)          Death. The Executive’s employment and this Agreement shall
terminate automatically at the Executive’s death. If the Executive dies in
active service to the Company, the Executive’s estate shall receive any sums due
to the Executive as Base Salary and reimbursement of expenses through the end of
the month in which death occurs.

 

(ii)         Disability. By delivery of written notice 30 days in advance to the
Executive, the Company may terminate the Executive’s employment and this
Agreement due to the Executive’s Disability (as defined below). In the event
that the Executive’s employment hereunder terminates due to his Disability, no
termination benefits shall be payable to or in respect of the Executive. For
purposes of this Agreement, “Disability” shall mean a physical or mental
condition due to which the Executive shall have been absent from her duties on a
full-time basis for a 12 consecutive month period. The Executive’s employment
shall be deemed to have terminated as a result of Disability on the date
provided in the notice of termination provided to the Executive by the Company.
The Executive shall not be considered Disabled, however, if the Executive has
returned to employment on a full-time basis within 30 days of receiving such
notice.

 

(b)          Involuntary Termination with Cause. The boards of directors may, by
written notice to the Executive, immediately terminate the Executive’s
employment and this Agreement at any time for Cause, in which case the Executive
shall be entitled to receive only the unpaid Base Salary that has accrued
through the date of termination. The Company shall deliver to the Executive a
copy of the resolution duly adopted by the boards of directors of Bancshares and
the Association (after reasonable notice to the Executive and an opportunity for
the Executive, together with the Executive’s counsel, to be heard before the
boards of directors, such meeting and the opportunity to be heard to be held
prior to, or as soon as reasonably practicable following, termination, but in no
event later than 30 days following such termination), finding that the Executive
was guilty of conduct constituting Cause. The notice provided to the Executive
pursuant hereto shall specify in detail the particulars of the conduct
constituting Cause. If the boards of directors thereafter determine that such
conduct did not constitute Cause and the Executive’s employment hereunder is
reinstated, then the Executive shall be entitled to receive back pay for the
period following termination and continuing through reinstatement, which amount
will be paid in a single lump sum within 15 business days following
reinstatement. If the Executive’s employment is not reinstated as contemplated
by the preceding sentence, then the termination of employment shall be deemed to
have occurred pursuant to Section 3(d) of this Agreement and the Executive shall
be entitled to the compensation and benefits provided therein. For the purposes
of this Agreement “Cause” means any of the following:

 

(1)         a material act of personal dishonesty in performing Executive’s
duties on behalf of the Company;

 

(2)         a willful misconduct that in the judgment of the boards of directors
will likely cause economic damage to the Company or its affiliates or injury to
the business reputation of the Company or its affiliates;

 

(3)         a breach of fiduciary duty involving personal profit;

 

(4)         the intentional failure to perform stated duties under this
Agreement after written notice thereof from the boards of directors;

 

(5)         a willful violation of any law, rule or regulation (other than minor
or routine traffic violations or similar offenses) that reflects adversely on
the reputation of the Company or its

 

 3 

 

 

affiliates, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order;

 

(6)         a material breach by the Executive of any provision of this
Agreement.

 

No act, or failure to act, on the Executive’s part shall be considered “willful”
unless he has acted, or failed to act, with an absence of good faith and without
reasonable belief that his action or failure to act was in the best interest of
the Company.

 

(c)          Voluntary Termination by the Executive Without Good Reason. If the
Executive terminates employment without Good Reason, the Executive shall receive
the Base Salary and expense reimbursement to which the Executive is entitled
through the date on which termination becomes effective.

 

(d)          Involuntary Termination Without Cause and Voluntary Termination
with Good Reason. With written notice to the Executive 30 days in advance, the
Company may terminate the Executive’s employment and this Agreement without
Cause. Termination shall take effect at the end of the 30 day period. With
advance written notice to the Company as provided in clause (y), the Executive
may terminate employment for Good Reason. If the Executive’s employment
terminates involuntarily without Cause or voluntarily but with Good Reason, the
Executive shall be entitled to the benefits specified in Section 4 of this
Agreement. For purposes of this Agreement a voluntary termination by the
Executive shall be considered a voluntary termination with Good Reason if the
conditions stated in both clauses (x) and (y) of this Section 3(d) are
satisfied:

 

(x)          a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:

 

(1)a material diminution of the Executive’s Base Salary (unless the reduction is
part of a Company-wide or executive-level restructuring of compensation),

 

(2)a material diminution of the Executive’s authority, duties, or
responsibilities, or

 

(3)a change in the geographic location at which the Executive must perform
services for the Company by more than 25 miles from such location at the
effective date.

 

(y)         the Executive must give notice to the Company of the existence of
one or more of the conditions described in clause (x) within 60 days after the
initial existence of the condition, and the Company shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within six months after the initial existence of the
condition.

 

4.Severance Compensation.

 

(a)          Subject to the possibility that cash severance after employment
termination might be delayed under Section 4(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Executive shall for 36 months and in
accordance with the Company’s regular pay practices continue to receive the Base
Salary in effect at termination of employment. However, the Company and the
Executive acknowledge and agree that the

 

 4 

 

 

compensation and benefits under this Section 4(a) shall not be payable if
compensation and benefits are payable or shall have been paid to the Executive
under Section 5 of this Agreement.

 

(b)          If when employment termination occurs the Executive is a “specified
employee” within the meaning of Section 409A of the Code, if the cash severance
payment under Section 4(a) would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, the
Executive’s continued Base Salary under Section 4(a) for the first six months
after employment termination shall be paid to the Executive in a single lump sum
without interest on the first business day of the seventh month after the month
in which the Executive’s employment terminates.

 

5.Change in Control Benefits.

 

(a)          Change in Control Benefits. If a Change in Control occurs during
the term of this Agreement and, thereafter during the then remaining term of the
Agreement, the Executive’s employment terminates involuntarily but without Cause
or if the Executive voluntarily terminates employment with Good Reason, the
Company shall make or cause to be made a lump-sum payment to the Executive in an
amount in cash equal to three times the Executive’s average annual compensation.
For this purpose, average annual compensation means the Executive’s taxable
income reported by the Company or its affiliates for the five calendar years
immediately preceding the calendar year in which the Change in Control occurs.
The payment required under this paragraph is payable no later than five business
days after the Executive’s termination of employment. If the Executive receives
payment under Section 5(a), the Executive shall not be entitled to any
additional severance benefits under Section 4(a) of this Agreement.

 

(b)          Change in Control Defined. For purposes of this Agreement “Change
in Control” means a change in control of the Company as defined in Internal
Revenue Section 409A of the Code and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including a
“change in ownership,” “change in effective control” or “change in ownership of
a substantial portion of assets.”

 

(c)          Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that the
aggregate payments or benefits to be made or afforded to the Executive under
this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code or any successor thereof (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of the Code, then the Termination Benefits shall be reduced to a
value which is $1.00 less than an amount equal to three times the Executive’s
“base amount,” as determined in accordance with Section 280G of the Code. The
allocation of the reduction required hereby among the Termination Benefits shall
first be made from any cash severance benefit due under Section 5(a) of this
Agreement. Nothing contained in this Agreement shall result in a reduction of
any payments or benefits to which the Executive may be entitled upon termination
of employment other than pursuant to Sections 4 and 5 hereof, or a reduction in
the payments and benefits specified, below zero.

 

6.Confidentiality and Creative Work.

 

(a)          Non-disclosure. The Executive covenants and agrees not to reveal to
any person, firm, or corporation any confidential information of any nature
concerning the Company or its business, or anything connected therewith. As used
in this Section 6 the term “confidential information” means all of the Company’s
or the Association’s and the Company’s affiliates’ confidential and proprietary
information and trade secrets in existence on the date hereof or existing at any
time during the term of this Agreement, including but not limited to:

 

 5 

 

 

(i)          the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

 

(ii)         the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

 

(iii)        the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

 

(iv)        trade secrets, as defined from time to time by the laws of Missouri.
This Section 6(a) does not prohibit disclosure required by an order of a court
having jurisdiction or a subpoena from an appropriate governmental agency or
disclosure made by the Executive in the ordinary course of business and within
the scope of the Executive’s authority.

 

(b)          Return of Materials. The Executive agrees to immediately deliver or
return to the Company upon termination, upon expiration of this Agreement, or as
soon thereafter as possible, all written information and any other similar items
furnished by the Company or prepared by the Executive in connection with the
Executive’s services hereunder and to immediately delete all electronically
stored data of the Company maintained on the Executive’s personal computers and
to return all Company-provided computers or communication devices. The Executive
will retain no copies thereof after termination of this Agreement or termination
of the Executive’s employment.

 

(c)          Creative Work. The Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Company. The Executive hereby assigns to the Company all
rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

 

(d)          Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination. For purposes of this Agreement, the term
“affiliate” of the Company includes any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Company. The rights and obligations set forth in this 6
shall survive termination of this Agreement.

 

(e)          Injunctive Relief. The Executive acknowledges that it is impossible
to measure in money the damages that will accrue to the Company if the Executive
fails to observe the obligations imposed by this Section 6. Accordingly, if the
Company institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Company, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists. The confidentiality and
remedies provisions of this Section 6 shall be in addition to and shall not be
deemed to supersede or restrict, limit, or impair the Company’s rights under
applicable state or federal statute or regulation dealing with or providing a
remedy for the wrongful disclosure, misuse, or misappropriation of trade secrets
or proprietary or confidential information.

 

7.Competition After Employment Termination.

 

(a)          Covenant Not to Solicit Employees. The Executive agrees not to,
directly or indirectly, solicit or employ the services of any officer or
employee of the Company (including an individual who was an officer or employee
of the Company during the one year period following the Executive’s termination)
for two years after the Executive’s employment termination.

 

 6 

 

 

(b)          Covenant Not to Compete.

 

(i)          The Executive covenants and agrees not to compete directly or
indirectly with the Company for one year after employment termination. For
purposes of this Section 7(b):

 

(1)         the term compete means:

 

(i)          providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

(ii)         assisting (other than through the performance of ministerial or
clerical duties) any financial institution in providing financial products or
services to any person residing in the territory, or

 

(iii)        inducing or attempting to induce any person who was a customer of
the Company at the date of the Executive’s employment termination to seek
financial products or services from another financial institution.

 

(2)         the words directly or indirectly mean:

 

(i)          acting as a consultant, officer, director, independent contractor,
or employee of any financial institution in competition with the Company in the
territory, or

 

(ii)         communicating to such financial institution the names or addresses
or any financial information concerning any person who was a customer of the
Company when the Executive’s employment terminated.

 

(3)         the term customer means any person to whom the Company is providing
financial products or services on the date of the Executive’s employment
termination or within one year thereafter.

 

(4)         the term financial institution means any bank, savings association,
or bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in Section 4(k) of the
Association Holding Company Act of 1956, other than the Company or any of its
affiliated corporations.

 

(5)         financial product or service means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Association Holding Company Act of 1956 and
that is offered by the Company or an affiliate on the date of the Executive’s
employment termination, including but not limited to banking activities and
activities that are closely related and a proper incident to banking.

 

(6)         the term person means any individual or individuals, corporation,
partnership, fiduciary or association.

 

(7)         the term territory means the area within a 25-mile radius of any
office of the Company at the date of the Executive’s employment termination.

 

(ii)         If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall

 

 7 

 

 

be modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

 

(iii)        The Executive acknowledges that the Company’s willingness to enter
into this Agreement and to make the payments contemplated by Sections 3 and 4 of
this Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Sections 6 and 7 of this Agreement and that the Company would not have
entered into this Agreement without such covenants in force.

 

(c)          Injunctive and Other Relief. Because of the unique character of the
services to be rendered by the Executive hereunder, the Executive understands
that the Company would not have an adequate remedy at law for the material
breach or threatened breach by the Executive of any one or more of the
Executive’s covenants in this Section 7. Accordingly, the Executive agrees that
the Company’s remedies for a breach of this Section 7 include, but are not
limited to, (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits (including any amount payable pursuant to
Section 4) due and payable to the Executive during the period of any breach by
Executive, and (y) a suit in equity by the Company to enjoin the Executive from
the breach or threatened breach of such covenants. The Executive hereby waives
the claim or defense that an adequate remedy at law is available to the Company
and the Executive agrees not to urge in any such action the claim or defense
that an adequate remedy at law exists. Nothing herein shall be construed to
prohibit the Company from pursuing any other or additional remedies for the
breach or threatened breach.

 

(d)          Section 7 Survives Termination But Is Void After a Change in
Control. The rights and obligations set forth in this Section 7 shall survive
termination of this Agreement. However, Section 7 shall become null and void
effective immediately upon a Change in Control.

 

8.Compliance with Internal Revenue Code Section 409A.

 

(a)          The Executive will be deemed to have a termination of employment
for purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.

 

(b)          If at the time of the Executive’s separation from service, (i) the
Executive is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Company) and (ii) the Company makes a good
faith determination that an amount payable or the benefits to be provided
hereunder constitutes deferred compensation (within the meaning of
Section 409A), the payment of which is required to be delayed pursuant to the
six-month delay rule of Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay the entire amount on the otherwise
scheduled payment date but will instead pay on the scheduled payment date the
maximum amount permissible in order to comply with Section 409A (i.e., any
amount that satisfies an exception under the Section 409A rules from being
categorized as deferred compensation) and will pay the remaining amount (if any)
in a lump sum on the first business day of the seventh month after the month in
which the Executive’s employment terminates.

 

(c)          To the extent the Executive would be subject to an additional 20%
tax imposed on certain deferred compensation arrangements pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and the parties shall promptly execute any amendment reasonably
necessary to implement this Section 8. The Executive and the Company agree to
cooperate to make such amendment to the terms of this Agreement as may be
necessary to avoid the imposition of penalties and taxes under Section 409A;
provided, however, that the Executive agrees that any such amendment shall
provide the Executive with economically equivalent payments and benefits, and
the Executive agrees that any such amendment will not materially increase the
cost to, or liability of, the Company with respect to any payment.

 

 8 

 

 

(d)          To the extent that any right to reimbursement of expenses or
payment of any in-kind benefit under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Executive, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

(e)          For purposes of this Agreement, Section 409A shall refer to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.

 

9.Miscellaneous.

 

(a)          Successors and Assigns.

 

(i)          This Agreement shall be binding upon the Company and any successor
to the Company, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Company’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Company. By agreement in form and substance
satisfactory to the Executive, the Company shall require any successor to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform had no succession occurred.

 

(ii)         This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

 

(iii)        Without written consent of the other parties, no party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement, except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this Section 9(a), the Company shall
have no liability to pay any amount to the assignee or transferee.

 

(b)          Governing Law, Jurisdiction and Forum. This Agreement shall be
construed under and governed by the internal laws of the State of Missouri,
without giving effect to any conflict of laws provision or rule that would cause
the application of the laws of any jurisdiction other than Missouri. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in Missouri.

 

(c)          Entire Agreement. This Agreement sets forth the entire agreement of
the parties concerning the employment of the Executive by the Company. Any oral
or written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties.

 

(d)          Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered

 

 9 

 

 

mail, return receipt requested, with postage prepaid. Unless otherwise changed
by notice, notice shall be properly addressed to the Executive if addressed to
the address of the Executive on the books and records of the Company at the time
of the delivery of such notice, and properly addressed to the Company if
addressed to the boards of directors of Bancshares and the Association.

 

(e)          Severability. If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provisions of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

 

(f)          Captions and Counterparts. The captions in this Agreement are
solely for convenience. The captions do not define, limit, or describe the scope
or intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

(g)          No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment. Moreover, provided the Executive is not in breach of any
obligation under Sections 6 and 7 of this Agreement, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
or benefits provided as the result of employment of the Executive or as a result
of the Executive being self-employed after employment termination.

 

(h)          Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

(i)          Required Provisions. Any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to, and conditioned upon, their
compliance with 12 U.S.C. Section 1828(k) and FDIC Regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.

 

(j)          Source of Payments. Notwithstanding any provision in this Agreement
to the contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by the Executive under an employment agreement
in effect between the Executive and the Association, the payments and benefits
paid by the Association will be subtracted from any amount or benefit due
simultaneously to the Executive under similar provisions of this Agreement.
Payments will be allocated in proportion to the level of activity and the time
expended by the Executive on activities related to the Company, respectively, as
determined by the Company.

 

*     *     *     *     *

 

[signature page follows]

 

 10 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

CENTRAL FEDERAL BANCSHARES, INC.         By: /s/ William A. Stoltz   Name:
William A. Stoltz   Title: President and Chief Executive Officer  

 

CENTRAL FEDERAL SAVINGS AND   LOAN ASSOCIATION OF ROLLA         By: /s/ William
A. Stoltz   Name: William A. Stoltz   Title: President and Chief Executive
Officer  

 

  EXECUTIVE       /s/ William A. Stoltz   William A. Stoltz

 

[Signature Page – Central Federal Bancshares, Inc. Employment Agreement –
Stoltz]

 

 

 